                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


ERNEST A. SOUTHALL,                              )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )        NO. 3:19-cv-01033
                                                 )        JUDGE RICHARDSON
USF HOLLAND, LLC, et al.,                        )
                                                 )
        Defendants.                              )
                                                 )


                                 MEMORANDUM OPINION

       Pending before the Court is Plaintiff’s Motion to Alter or Amend the Judgment (Doc. No.

108, “Motion”), which is accompanied by a Memorandum (Doc. No. 108-1). At the Court’s

direction (Doc. No. 109), Defendants have filed responses to the Motion (Doc. Nos. 122, 124, and

125). Plaintiff asks the Court to change its Order (Doc. No. 106) and Memorandum Opinion (Doc.

No. 105) granting Defendants’ Motions to Dismiss.

                                       BACKGROUND

       Plaintiff brought this action pursuant to the Americans with Disabilities Act (“ADA”), as

amended, 42 U.S.C. § 12101, et seq., alleging discrimination, retaliation, interference, and

interactive process breakdown/neglecting to provide a reasonable accommodation. (Amended

Complaint, Doc. No. 59 at 1). Plaintiff also alleged a state law claim for third-party breach of

contract. (Id.) Defendants filed Motions to Dismiss (Doc. Nos. 61, 72, and 74), which were granted

by the Court (Doc. No. 106).

       The Amended Complaint alleges that Plaintiff has a “disability,” as that term is defined in

the ADA (Doc. No. 59 at ¶ 20), despite the fact that the Court previously found that, based on his



  Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 1 of 10 PageID #: 1263
own statements, Plaintiff could not demonstrate that (or even create a genuine issue of material

fact as to whether) he has a “disability.” Southall v. USF Holland, Inc., No. 3:15-cv-1266, 2018

WL 6413651, at *8 (M.D. Tenn. Dec. 5, 2018) (“Southall I”). The Amended Complaint also

alleges that Plaintiff’s sleep apnea substantially limits his major life activities of sleeping,

breathing, and respirating, despite the fact that the Court found, in Southall I, that Plaintiff denied

that his sleep apnea substantially limits any major life activity. Id. at 7.1

        In its Memorandum Opinion (Doc. No. 105, “Prior Opinion”), the Court found that the

claims in this action were barred by res judicata (claim preclusion) and collateral estoppel (issue

preclusion) by this Court’s decision in Southall I and the Sixth Circuit Court of Appeals’

affirmance thereof. Southall v. USF Holland, Inc., 794 F. App’x 479 (6th Cir. 2019). The Court

held that Plaintiff’s ADA claims were previously decided against him and Plaintiff’s breach of

contract claim could and should have been raised in Southall I.

                                    STANDARD OF REVIEW

        Motions to alter or amend, brought pursuant to Fed. R. Civ. P. 59(e), are entrusted to the

Court’s sound discretion. United States v. Tenn. Walking Horse Breeders’ and Exhibitors’ Ass’n,

263 F. Supp. 3d 679, 681 (M.D. Tenn. 2017). A motion under Rule 59(e) is not an opportunity

to re-argue a case. Id. Rather, the Court may grant a Rule 59(e) motion only if there is: (1) a clear

error of law; (2) newly-discovery evidence; (3) an intervening change in controlling law; or (4) a



1
  The relief sought by Plaintiff in this case includes compensation for lost earnings and benefits,
back pay, front pay, and emotional pain and suffering, plus a permanent injunction enjoining
Defendants from violating the ADA and mandating certain affirmative action to provide equal
employment opportunities to victims of ADA discrimination. (Doc. No. 59 at 14-15). These forms
of relief are dependent upon a finding that Defendants violated the ADA, which in turn is
dependent upon Plaintiff’s showing that he is a “qualified individual with a disability” under that
statute. This requirement is completely overlooked by Plaintiff’s arguments.
                                                   2



    Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 2 of 10 PageID #: 1264
need to prevent manifest injustice. Id. A motion to alter or amend should not be used to relitigate

previously considered issues, to submit evidence which could have been previously submitted in

the exercise of reasonable diligence, or to attempt to obtain a reversal of a judgment by offering

the same arguments previously presented. Id.

        Generally, relief under Rule 59(e) is an “extraordinary remedy” restricted to those

circumstances in which the moving party has set forth facts or law of a strongly convincing nature

that indicate that the court’s prior ruling should be reversed. Harris v. Perry, Case No. 2:12-cv-

02668-STA-dkv, 2016 WL 5396701, at *3 (W.D. Tenn. Sept. 27, 2016). “Essentially, the movant

must be able to show that altering or amending the underlying judgment will result in a change in

the outcome in their favor.” Id. The “manifest injustice” ground for a Rule 59(e) motion is not

meant to allow a disappointed litigant to attempt to persuade the Court to change its mind. Id2.

                                            ANALYSIS

        Via the Motion, Plaintiff raises five alleged errors of law that he contends constitute

manifest injustice: (1) the Court did not accord sufficient weight to the behavior of Defendants’

attorneys; (2) recently announced law may require the Court to specifically indicate which portions

of Defendants’ attorney fee filings were relied upon to reach its result; (3) the Court appeared to

confuse this case with another case; (4) the Court crafted a new joinder rule without providing

sufficient notice; and (5) the Court’s frivolous finding is not supported by the record or the law.

(Doc. No. 108-1 at 1).




2
  Plaintiff cites an “abuse of discretion” standard, but that is the standard used by the Sixth Circuit
in reviewing a district court’s ruling on a Rule 59(e) motion, not the standard used by this Court
in making the ruling in the first place. Michigan Flyer LLC v. Wayne Cty Airport Auth., 860 F.3d
425, 431 (6th Cir. 2017).
                                                   3



    Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 3 of 10 PageID #: 1265
        The Court can quickly dispose of Plaintiff’s third contention by stating that the reference

to Sullivan I on page 11 of the Prior Opinion was simply a typographical error and should have

stated “Southall I.” Although the Court does not begrudge Plaintiff pointing out this error, the

inadvertent mistake changes nothing about the analysis and it should have been clear, in context,

that the Court was referring to Southall I.

        Plaintiff’s contention that the Court did not accord sufficient weight to the behavior of

Defendants’ attorneys in connection with Southall I misses the point of the Court’s Prior Opinion.

Regardless of the weight to be given any alleged misbehavior of Defendants’ attorneys during the

Southall I litigation, the issues concerning that behavior could and should have been raised in

Southall I, as explained in the Prior Opinion. Plaintiff alleges that he discovered this alleged

misbehavior when Defendants filed, in Southall I, their motions for attorneys’ fees on January 4,

2019.3 Instead of raising any issues regarding that behavior in Southall I (in this Court or on

appeal), Plaintiff waited until November 19, 2019, and filed this second action (before the Sixth

Circuit affirmed this Court’s Southall I order). Plaintiff has not asserted that or how the alleged

misbehavior by Defendants’ attorneys affected his ability to bring any concerns to the Court’s

attention in Southall I (after he “discovered” that behavior) or how the alleged misbehavior

affected his ability to raise any such issues on appeal.4

        Plaintiff asserts that without giving the alleged misbehavior of Defendants’ attorneys full

analysis, the Court was unable to determine whether Plaintiff had a “full and fair opportunity” to



3
 Those motions for attorneys’ fees were denied without prejudice because Plaintiff filed an appeal
of this Court’s Order to the Sixth Circuit.
4
  Moreover, nothing about the alleged misbehavior changes whether Plaintiff is a “qualified
individual with a disability,” which was litigated in Southall I.
                                                  4



    Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 4 of 10 PageID #: 1266
litigate his claims in Southall I. Whether Plaintiff had a full and fair opportunity to litigate is part

of the analysis for issue preclusion (collateral estoppel). Funk-Vaughn v. Rutherford Cty., Tenn.,

No. 3:18-cv-01311, 2019 WL 4727642, at *3 (M.D. Tenn. Sept. 27, 2019). The case upon which

Plaintiff relies states that the question of “full and fair opportunity to litigate” is one of fundamental

fairness. George v. Hargett, 879 F. 3d 711, 719 (6th Cir. 2018). Here, as in George, Plaintiff falls

far short of demonstrating how the alleged attorney misbehavior could be deemed to have resulted

in fundamental unfairness. Id. And as in George, even if it had, Plaintiff’s recourse lay in appellate

review. Id. Plaintiff vigorously challenged many things in Southall I and certainly had the

opportunity to litigate his claims for purposes of issue preclusion. Plaintiff has not shown how the

alleged attorney misbehavior allegedly affected the outcome, or even the process, of Southall I.5

        Moreover, even if the attorneys’ alleged misbehavior had “impacted the advancement of

Plaintiff’s claims prior to entry of the judgment” as Plaintiff claims,(Doc. No. 108-1 at 6),6 which

it did not, that would not change the fact that Plaintiff is not a “qualified individual with a

disability” entitling him to protections under the ADA.7 Plaintiff has not shown that anything in


5
  Although he argues that the Court should have assessed the procedural, substantive, and
evidential limitations imposed by the behavior of defense counsel, Plaintiff does not identify what
any such limitations were.
6
 Plaintiff had already testified that he had no disability before the alleged misbehavior of counsel
occurred, so that behavior could not have affected Plaintiff’s testimony.
7
  For example, nothing about the items Plaintiff contends were not disclosed on Defendants’
privilege logs (Amended Complaint, ¶¶ 28-31) negates in any way the bases for the Court’s
dismissal of Plaintiff’s claims—the fact that he admitted he did not have a disability and the fact
that he could not safely drive a big rig for Holland and, therefore, was not “qualified” for the
essential functions of his job. Plaintiff has alleged no facts to indicate how this alleged failure to
disclose, if true, prevented him from successfully supporting his ADA claims. Moreover, nothing
about counsel’s communications with each other or with their clients regarding Plaintiff’s DOT
certification (Amended Complaint, ¶¶ 32-34, 40-41, 43) changes the underlying facts that Plaintiff

                                                    5



    Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 5 of 10 PageID #: 1267
the alleged behavior of Defendants’ attorneys changes his admission that he had no disability or

the undisputed fact that he could not safely drive for Holland. Relitigation of those issues is

precluded. Although Plaintiff seems to believe that Defendants’ attorneys somehow conspired with

Defendants to manipulate Plaintiff’s Department of Transportation (“DOT”) certification

examinations, Plaintiff has alleged no facts to support a claim that the results of his certification

examinations were inaccurate or false. Indeed, his own treating physician testified that Plaintiff

could not safely drive for Holland because of his non-compliance with use of the CPAP machine.

Southall I, 2018 WL 6413651 at *9.

       Plaintiff also argues that the Court cannot determine whether the Union stands in privity

with the other Defendants without affording the attorneys’ behavior sufficient weight. But there is

no requirement that a defendant seeking the benefits of issue preclusion (as opposed to claim

preclusion) be either a party or a “privy” of (or “in privity” with) a party in the prior lawsuit. Funk-

Vaughn, 2019 WL 4727642, at *3.

       Plaintiff asserts that the Court did not rule on Plaintiff’s Motion to Disqualify Counsel and

dismissed the case “without addressing the impediments that were imposed by the attorneys for

Holland Concentra.” (Doc. No. 108-1 at 2). Plaintiff has not identified what those impediments

were. As for the Motion to Disqualify Counsel (Doc. No. 94), that motion became moot when the

case was dismissed. Plaintiff sought to disqualify counsel “because they are necessary material



had no disability and was not qualified to drive for Holland. Even if counsel did “participate” in
the decisions concerning Plaintiff’s DOT certification, Plaintiff has not shown how such
participation in any way changes his inability to support his ADA claims. Furthermore, Plaintiff’s
allegations about disclosure of his medical information were fully addressed, in Southall I, 2018
WL 6413651 at *12-13, where the Court found no violation of Tennessee’s Patient’s Privacy
Protection Act..


                                                   6



  Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 6 of 10 PageID #: 1268
witnesses” in this case. (Doc. No. 94 at 1). Because this case was dismissed, there was no need for

counsel to be witnesses in the case, and the Motion to Disqualify became moot.8

        As for Plaintiff’s contention that the Court failed to identify which specific portions of the

attorneys’ fees filings in Southall I it relied upon as evidence of a “full and fair opportunity to

litigate,” the Court (without deciding whether the criminal case cited by Plaintiff applies here)

points Plaintiff to its decision on the motions for attorneys’ fees in Southall I (Case No. 3-15-cv-

1266, Doc. No. 265) and the explanation and citations therein. Evidence of the opportunity for

Plaintiff to fully litigate that case is specifically set forth therein.

        In his fourth contention, Plaintiff asserts that the Court “crafted a new joinder rule” without

providing notice, simply because the Court accepted the arguments in Concentra’s motion to

dismiss and those incorporated by Concentra from Holland’s memorandum of law. (See Doc. No.

105 at 7, n.7).9 The Court did not create a new rule. Concentra’s arguments were stated in its

motion to dismiss (Doc. No. 74). The arguments adopted from Holland’s memorandum supported

Concentra’s arguments. Plaintiff filed responses to both Concentra’s motion and Holland’s motion.

(See Doc. Nos. 85-86, respectively). In other words, Plaintiff had the opportunity to respond to

every argument in Holland’s memorandum of law that was adopted and incorporated by

Concentra, and he has shown no prejudice from Concentra’s not having filed a separate


8
 Plaintiff did not seek additional time to respond to Defendants’ Motions to Dismiss until the
Court ruled on the Motion to Disqualify and/or until he could depose these allegedly material
witnesses.
9
  The Court is aware that Fed. R. Civ. P. 10(c) provides for the adoption of statements in
“pleadings” and that Holland’s memorandum of law was not a “pleading” under Fed. R. Civ. P.
7(a). Nonetheless, the reasons for dismissal of Plaintiff’s claim against Concentra were included
in Concentra’s motion, and the arguments for dismissal of Plaintiff’s claims against Holland
supported dismissal of the claims against Concentra as well.

                                                     7



    Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 7 of 10 PageID #: 1269
memorandum. Plaintiff has not identified any arguments he would have added if Concentra had

filed these same arguments in its own memorandum or any information he was prevented from

presenting because Concentra incorporated the arguments in Holland’s memorandum. The Court

will not let this “technicality” rise to the level of a reason to deny Concentra’s motion under these

circumstances.

        Again, nothing about Plaintiff’s argument that the Court has created a new rule changes

the fact that Plaintiff’s claims herein are barred by claim and issue preclusion. Whether Concentra

filed its own, separate memorandum in support of the arguments in its motion or not, the Court’s

opinion does not change. Even if the Court had created a new rule without notice to Plaintiff, the

remedy would not be to find that Plaintiff is a qualified individual with a disability entitled to

protections under the ADA or to award Plaintiff damages for ADA violations. Moreover, requiring

Concentra to re-submit the arguments in Holland’s memorandum as its own would be an

unnecessary exercise in violation of the spirit of Fed. R. Civ. P. 1.

        Finally, Plaintiff asserts that the “unique posture of this case does not support a frivolous

finding.” (Doc. No. 108-1 at 13). He relies upon the fact that the Court denied Defendants’ original

motions to dismiss (Doc. No. 60) and alleges that the Court then “changed its position” when it

later granted Defendants’ second motions to dismiss. The first motions to dismiss were specifically

denied “as moot” because Plaintiff filed an Amended Complaint. (Id.) The Court did not change

its position. The first motions were denied because they related to a complaint that was no longer

operable. There was no decision on the merits; no substantive decision was made. This argument

by Plaintiff is itself frivolous.

        Plaintiff challenges the Court’s finding that his complaint in this case was frivolous,

arguing that claim preclusion and issue preclusions are a “murky area of law.” (Doc. No. 108-1 at
                                                  8



  Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 8 of 10 PageID #: 1270
13). The Court certainly grants Plaintiff that the law regarding the preclusion doctrines is in many

respects “murky” and that their application in many cases is debatable. But the problem for

Plaintiff is that this is not one of those cases; in this case, the identification of the governing legal

principles, and their application in this case to preclude Plaintiff’s second shot at ADA claims, was

straightforward. Contrary to Plaintiff’s implication, the use by some courts of imprecise language

regarding res judicata and collateral estoppel does not mean that Plaintiff’s filing of ADA claims

in this case could not be frivolous. Imprecision of language in other cases had absolutely no effect

on the Court’s analysis and conclusion in this case; the Court was able to apply clear and

uncontroversial legal principles to the undeniable fact that Plaintiff was for a second time bringing

ADA claims based on the same facts as before. The Court noted the different ways of discussing

preclusion doctrines in part to give a full picture of the scope of its analysis and in part to reflect

its sensitivity to the very kind of argument that Plaintiff is making here (i.e., that a court should

not be too quick to find preclusion, because sometimes it is hard to tell whether claim preclusion

and issue preclusion apply); but ultimately the Court was able to conclude with confidence that

they did apply here—based upon the facts decided in Southall I and clear legal principles, without

venturing into any “murky” areas of the law of claim preclusion or issue preclusion.10




10
   The Court notes, however, that it in using the term “frivolous” to describe Plaintiff’s filing of a
second ADA action based on the same facts as before, (Doc. No. 105 at 12), the Court was using
the term generally, to mean something like “clearly precluded [by claim preclusion and/or issue
preclusion]” and not necessarily to mean, for example, “cause for sanctions.” Whether the filing
is such as to be cause for sanctions as Defendants claim, (Doc Nos. 111-114), remains to be
determined.

                                                   9



     Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 9 of 10 PageID #: 1271
                                         CONCLUSION

       Once again, Plaintiff disagrees with a decision of this Court. It is his prerogative to do so.

But such disagreement warrants the relief sought by the Motion only if he satisfies the standards

of Rule 59(e) for such relief. Plaintiff has failed to do so, and so any relief must be sought at the

Sixth Circuit and not in this Court.

       For all of the reasons discussed above, Plaintiff’s Motion to Alter or Amend (Doc. No.

108) will be denied. An appropriate order will be entered.




                                                      _________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 10



 Case 3:19-cv-01033 Document 126 Filed 04/09/21 Page 10 of 10 PageID #: 1272
